DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 14 Jan 2022 and 21 Feb 2022 for application number 15/766,904. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 Feb 2022 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohr et al. [hereinafter as Gohr] (US 2013/0138227 A1) in view of Larson et al. [hereinafter as Larson] (US 6,369,836 B1 – as cited in IDS filed 21 Aug 2018) further in view of Thurner et al. [hereinafter as Thurner] (US 7,165,226 B2).
In reference to claim 1, Gohr teaches a computer-implemented method of enabling access to information included in a safety requirement specification (SRS) for a process plant [para 0002 discloses safety in a process plant], the process plant controlled by a process control system, the method comprising:
displaying, in a user interface, a cause and effect matrix (CEM) having a set of elements including a set of causes and a set of effects [Fig. 1, para 0039 discloses a cause and effect matrix with causes and effects], wherein each of the set of causes represents a condition within the process plant and each of the set of effects represents an effect to be performed within the process plant, and wherein at least some of the set of causes and the set of effects are related as cause-effect pairs whereby the corresponding effect activates in response to an occurrence of one or more of the corresponding conditions [Fig. 1, para 0039 discloses a cause and effect matrix presenting causes and effects related to the function of the process plant];
receiving, via the user interface, a selection of an element of the set of elements; in response to receiving the selection [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix, as well as select and view various other :
displaying a menu including a set of display options, each of the set of display options indicating a format for displaying data corresponding to the selected element [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix, as well as select and view various other information, including opening a device, view an alarm, access a value, view a trend, operator notes, security settings, information regarding a tripped signal, historical data, etc.],
receiving a selection of a first display option from the set of display options, accessing, from the SRS, a set of information associated with the element of the set of elements based on the first display option, and displaying the set of information in the user interface based on the first display option [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix, as well as select and view various other information, including opening a device, view an alarm, access a value, view a trend, operator notes, security settings, information regarding a tripped signal, historical data, etc.].
However, although Gohr teaches function blocks [paras 0005, 0039] and the set of display options, the options including various information, such as opening/viewing a device, security settings, etc. [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix, as well as select and view various other information, including opening a device, view an alarm, access a value, view a trend, operator notes, security settings, information regarding a tripped signal, historical data, etc.], as well as the selected element of the cause and effect matrix [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix], Gohr does not explicitly teach in response to the selection: displaying display options wherein the set of display options includes a logic block configuration, wherein the logic block configuration indicates a safety logic corresponding to the selected element of the cause and effect matrix.
Larson teaches in response to the selection: displaying display options wherein the set of display options includes a logic block configuration, wherein the logic block configuration indicates a safety logic corresponding to the selected element of the cause and effect matrix [col. 11, lines 41-46 disclose that selecting a cell provides function details of the cell; Figs. 12-14, 16, and 18 give examples of function block information, e.g. logic block/safety logic, information being shown for a particular cell].
It would have been obvious to one of ordinary skill in art, having the teachings of Gohr and Larson before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Gohr to include the functionality as taught by Larson in order to obtain a process plant safety system in which an element in a cause and effect matrix may be selected to display a safety logic configuration. 
One of ordinary skill in the art wanted to be motivated to obtain a process plant safety system in which an element in a cause and effect matrix may be selected to display a safety logic configuration to provide an interactive system which permits a more complex logic [Larson, col. 5, lines 16-21].
However, while Gohr and Larson teach the ability to display related information upon selection of an element in a cause and effect matrix, Gohr and Larson do not explicitly teach wherein the set of display options includes at least one of a portion of a process plant diagram corresponding to the selected element or safety protocol information corresponding to the selected element.
Thurner teaches wherein the set of display options includes at least one of a portion of a process plant diagram corresponding to the selected element or safety protocol information corresponding to the selected element [col. 4, lines 53-67 disclose selecting a corresponding element to display a portion of an industrial plant].
 before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Gohr and Larson to include the functionality as taught by Thurner in order to obtain a process plant safety system in which a portion of a process plant diagram or safety protocol information may be displayed upon selection of an element in a cause and effect matrix. 
One of ordinary skill in the art wanted to be motivated to obtain a process plant safety system in which a portion of a process plant diagram or safety protocol information may be displayed upon selection of an element in a cause and effect matrix to allow for navigation in a logical and methodical order [Thurner, col. 1, lines 49-50].

In reference to claim 2, Gohr, Larson, and Thurner teach the invention of claim 1 above.
Gohr teaches The computer-implemented method of claim 1, where receiving, via the user interface, the selection of the element of the set of elements comprises:
receiving, via the user interface, the selection of a cause of the set of causes; and wherein accessing, from the SRS, the set of information comprises: accessing, from the SRS, the set of information associated with the cause of the set of causes [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix, including causes].

In reference to claim 3, Gohr, Larson, and Thurner teach the invention of claim 1 above.
Gohr teaches The computer-implemented method of claim 1, where receiving, via the user interface, the selection of the element of the set of elements comprises:
receiving, via the user interface, the selection of an effect of the set of effects; and wherein accessing, from the SRS, the set of information comprises: accessing, from the SRS, the set of information associated with the effect of the set of effects [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix].

In reference to claim 4, Gohr, Larson, and Thurner teach the invention of claim 1 above.
Gohr teaches The computer-implemented method of claim 1, wherein accessing, from the SRS, the set of information comprises:
accessing, from the SRS, at least one of (i) a piping and instrumentation diagram (P&ID) associated with the element of the set of elements, and (ii) a safety instrumented function (SIF) description associated with the element of the set of elements [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix, including a safety instrumented function to see safety information and indicators].

In reference to claim 5, Gohr, Larson, and Thurner teach the invention of claim 1 above.
Gohr teaches The computer-implemented method of claim 1, further comprising, in response to receiving the selection:
initiating an application configured to display, via the user interface, safety logic associated with the element of the set of elements [Fig. 1, paras 0040-0041 disclose the ability to display safety logic for a particular matrix item].

In reference to claim 6, Gohr, Larson, and Thurner teach the invention of claim 1 above.
Gohr teaches The computer-implemented method of claim 1, further comprising: 
receiving, via the user interface, an additional selection of a portion of the set of information displayed in the user interface; accessing, from the SRS, an additional set of information associated with the portion of the set of information; and displaying the additional set of information in the user interface [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix; a user may view additional information via interaction with a faceplate 50].

In reference to claim 7, Gohr, Larson, and Thurner teach the invention of claim 1 above.
Gohr teaches The computer-implemented method of claim 1, further comprising: 
receiving, via the user interface, an additional selection of a portion of the set of information displayed in the user interface, the portion of the set of information corresponding to an additional element of the set of elements of the cause and effect matrix (CEM); and displaying, in the user interface, the CEM and an indication of the additional element [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix; a user may view additional information via interaction with a faceplate 50; para 0056 the faceplate and the CEM may be viewed together, via a floating window].

	In reference to claims 8-14, claims 8-14 are rejected for the same reasons as that of claims 1-7.
	In reference to claims 15-20, claims 15-20 are rejected for the same reasons as that of claims 1-6. Regarding claim 15, Gohr further teaches a drop down menu [para 0046-0047, 0072 disclose drop down menus].

	In reference to claim 21, claim 21 is rejected for the same reasons as that of claim 15.

In reference to claim 22, Gohr, Larson, and Thurner teach the invention of claim 21 above.
The computer-implemented method of claim 21, wherein the safety logic is presented as a cause and effect matrix (CEM) [Fig. 1, para 0039 discloses a cause and effect matrix presenting causes and effects related to the function of the process plant, including safety logic].

In reference to claim 23, Gohr, Larson, and Thurner teach the invention of claim 22 above.
Gohr teaches The computer-implemented method of claim 22, wherein each populated cell in the CEM is a selectable element [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix].

In reference to claim 24, Gohr, Larson, and Thurner teach the invention of claim 23 above.
Gohr teaches The computer-implemented method of claim 23, further comprising: displaying, via the user interface, the CEM and the set of information concurrently within the user interface [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix; a user may view additional information via interaction with a faceplate 50; para 0056 the faceplate and the CEM may be viewed together, via a floating window].

In reference to claim 25, Gohr, Larson, and Thurner teach the invention of claim 21 above.
 Gohr teaches The computer-implemented method of claim 21, further comprising: accessing, from the database of the control system, a safety requirement specification (SRS) corresponding to the set of information associated with the element of the set of elements [Fig. 1, para 0039 discloses a cause and effect matrix presenting causes and effects related to the function of the process plant; all the information is part of a safety requirement specification].

	In reference to claim 26, claim 26 is rejected for the same reasons as that of claim 4.
In reference to claim 27, claim 27 is rejected for the same reasons as that of claim 6.

In reference to claim 28, Gohr, Larson, and Thurner teach the invention of claim 21 above.
Gohr further teaches The computer-implemented of claim 21, further comprising: 
displaying, on the user interface, a toggle control [para 0046-0047, 0072 disclose drop down menus; Fig. 4 discloses a variety of controls to toggle display information];
receiving, via the user interface, an indication of a selection of the toggle control; and toggling, in response to the indication of the selection, to a new display view, where toggling to a new display view comprises: accessing, from the database of the control system, a second set of information associated with the element of the set of elements based on a second display option, wherein the second display option is different from the first display option, and displaying the second set of information in the user interface based on the second display option [Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix, as well as select and view various other information, including opening a device, view an alarm, access a value, view a trend, operator notes, security settings, information regarding a tripped signal, historical data, etc.; toggling the display of a different type of information constitutes a different display option, e.g. first display option, second display option, etc.].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment. Larson and Thurner have been added to the Rejection to address particular claim limitation, as well as Jones removed; see the Rejection above for prior art mappings and explanations.

Regarding claim 28, Gohr teaches the toggling aspect of the invention [para 0046-0047, 0072 disclose drop down menus; Fig. 4 discloses a variety of controls to toggle display information; Fig. 4, paras 0055-0067 disclose the ability to select, view, modify, and maintain various information contained in the cause and effect matrix, as well as select and view various other information, including opening a device, view an alarm, access a value, view a trend, operator notes, security settings, information regarding a tripped signal, historical data, etc.; toggling the display of a different type of information constitutes a different display option, e.g. first display option, second display option, etc.]; a user may toggle between various information regarding and upon selection of an element in a cause and effect matrix. Therefore, Gohr, in combination with Larson and Thurner, reasonably teaches the invention of claim 28.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173